746 P.2d 762 (1987)
STATE of Utah, Plaintiff and Respondent,
v.
Oliver Benjamin GERRISH, Defendant and Appellant.
No. 860159.
Supreme Court of Utah.
November 19, 1987.
Jo Carol Nesset-Sale and Curtis C. Nesset, Salt Lake City, for defendant and appellant.
David L. Wilkinson and Sandra L. Sjogren, Salt Lake City, for plaintiff and respondent.
HALL, Chief Justice:
In September 1985, defendant pleaded guilty to one count of aggravated sexual abuse of a child, a first degree felony.[1] The crime is punishable by incarceration for a minimum mandatory term of three, six, or nine years.[2]
In October 1985, defendant was sentenced to a minimum mandatory sentence of ten years. In November 1985, this erroneous sentence was amended without hearing to specify a minimum mandatory term of six years.
In February 1986, the trial court sua sponte resentenced defendant, with defendant and his counsel present. Defendant's motion to have sections 76-5-404.1(4) and 76-3-406(1) declared unconstitutional was denied. Defendant was resentenced to a minimum mandatory term of six years.
On appeal, defendant claims that the minimum mandatory sentencing scheme set forth in Utah Code Ann. §§ 76-5-404.1(4) (1987), 76-3-201(5)-(10) (Supp. 1985) (amended 1986 & 1987), 76-3-406(1) (Supp. 1985) (amended 1986), and 77-27-9(2) (Supp. 1985) (amended 1986) is unconstitutionally vague. In State v. Egbert,[3] we faced a similar challenge to the minimum mandatory sentencing requirements of Utah Code Ann. § 76-5-405(2) (Supp. 1983) (amended 1986) and § 76-3-201(5) (Supp. 1983) (amended 1984, 1986, & 1987), and there the Court held the minimum mandatory provisions constitutional. The minimum mandatory sentencing scheme challenged in this case is substantively no different than that challenged in Egbert.[4] Therefore, our ruling in Egbert controls this appeal.
Defendant's sentence is affirmed.
STEWART, Associate C.J., and HOWE, DURHAM and ZIMMERMAN, JJ., concur.
NOTES
[1]  Utah Code Ann. § 76-5-404.1(3)-(4) (Supp. 1987).
[2]  Id. at -404.1(4); see also Utah Code Ann. §§ 76-3-201(5)-(10) (Supp. 1985) (amended 1986 & 1987), -406 (Supp. 1985) (amended 1986), 77-27-9(2) (Supp. 1985) (amended 1986).
[3]  748 P.2d 558 (Utah 1987).
[4]  See id. at 559, n. 2.